Citation Nr: 1145296	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-37 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah, and a May 2008 rating decision of the VA RO in Lincoln, Nebraska.  

In September 2008, the Veteran testified before a Decision Review Officer (DRO) in St. Louis, Missouri.  A transcript of that hearing is of record.

This matter was previously before the Board in February 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  In its March 2008 Remand, the Board directed that the Appeals Management Center (AMC) schedule the Veteran for an examination with an appropriate clinician to determine whether he has a thoracic spine disability and the etiology of any such disability.  As is discussed in further detail below, the AMC complied with this request and the Veteran underwent an examination in March 2011.  Thus, the Board will proceed to adjudicate the appeal. 

The issue of entitlement to service connection for scapulothoracic myofascial syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See March 2011 VA examination report.)  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  The Board is mindful of the Court's decision in Clemons v. Shinseki, 23 Vet, App 1 (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, such diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In the present claim, the Board finds that the Veteran's complaints as to the location and description of his symptoms render the symptoms different enough as to constitute different disabilities, and that they are not the "same symptoms".  At the March 2008 VA examination, the Veteran stated that his thoracic spine pain was in his back at the area approximately the level of his kidneys and aggravated by crunches and sit-ups; at the September 2008 DRO hearing, he stated that the pain was between his shoulder blades, and at the March 2011 VA examination, he stated that the pain was beneath the right scapula and he indicated difficulty with his shoulder movement.  The March 2011 VA examiner considered the Veteran's complaints and opined that the Veteran does not have a thoracic spine disability, and that his myofascial disability is a new disability with symptoms of shoulder limitation of motion.  The present claim involves an alleged disability of the spine, which is not the same as a myofascial disability.


FINDINGS OF FACT

1.  The competent credible clinical evidence of record reflects that the Veteran does not have a thoracic spine disability for VA purposes.

2.  The Veteran is not competent to provide a opinion as to diagnosis and etiology of a thoracic spine disability.


CONCLUSION OF LAW

A thoracic spine disability, to include arthritis, was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred or aggravated, nor is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 110, 1137 (West 2002);38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in November 2006, VA informed him of what evidence was required to substantiate his claim on a direct incurrence basis and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  In VA correspondence to the Veteran in March 2008, VA informed him of what evidence was required to substantiate the claim on a secondary basis.  The Veteran's claim on a secondary basis was denied by the RO in May 2008.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because the respective VCAA notices in this case were completed prior to the initial AOJ adjudications denying the claim on a direct and secondary incurrence basis, the timing of the notices does comply with the express requirements of the law as found by the Court in Pelegrini.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, and the statements of the Veteran in support of his claim, to include his testimony at a DRO hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal was obtained in March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding symptoms, a physical examination, and diagnostic testing, to include x-rays and scans.  The examiner provided an extensive review of the pertinent records and a thorough rationale was provided for the opinion proffered.  The VA examiner opined that the Veteran does not have a thoracic spine disability, but that he has scapulothoracic myofascial syndrome.  As a claim for entitlement to service connection for scapulothoracic myofascial syndrome has not been filed, the VA examiner need not have opined on the etiology of any such disability.  Moreover, as discussed in the introduction to this opinion, the Board finds that the issue is not encompassed in the Veteran's present claim due to the physical location of his alleged symptoms and the different body parts/systems involved.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection-in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  


Service Connection-Secondary basis

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has a thoracic spine disability secondary to his service-connected degenerative disc disease (DDD) of the lumbar spine (See September 2007 notice of disagreement).  The Veteran is service connected for DDD of the lumbar spine effective from May 2007.  The first element of a claim for service connection on a direct or secondary basis is evidence of a current disability.  The claims file includes private and VA medical records.  A December 2006 VA examination report reflects that an x-ray of the Veteran's spine identified no significant abnormality.  A March 2008 VA radiology record reflects no bony or joint abnormality of the thoracic spine was seen.  The findings reflect "minimal sclerosis in the midthoracic region which is likely positional" while the impression reflects "minimal scoliosis likely positional".  The March 2008 VA examination report reflects that thoracic spine x-rays were negative.   

Chiropractor records from 2004 to 2006 reflect that thoracic spine somatic dysfunction was observed.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a Veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board finds that the March 2011 VA examination report, as discussed below, is more probative than the chiropractor's report as to a diagnosis.  In this regard, the Board notes that the VA examination opinion is based on a review of x-rays and an MRI, as well as a physical examination of the Veteran's thoracic spine.  

A July 2009 VA radiology report reflects that an MRI of the thoracic spine is normal in anatomic alignment, and the vertebral bodies demonstrate normal signal intensity on all sequences.  The spinal cord demonstrates normal signal intensity on all sequences.  Intervertebral disk heights are normal.  No soft tissue abnormality is identified.  

A March 2011 VA examination and opinion were requested by the Board to clarify whether or not the Veteran has a thoracic spine disability.  The March 2011 VA examination report reflects that he does not.  The March 2011 VA examiner (who was also the March 2008 VA examiner) opined that a May 2006 scan was entirely normal and showed no arthritic changes in the thoracolumbar spine.  It was noted that on physical examination in May 2006, the Veteran demonstrated normal ability to move about, evidencing no complaints of pain or visual evidence of pain when changing positions.  It was also noted that the Veteran's thoracic spine x-rays at that time showed a normal thoracic spine and the radiologist indicated positional scoliosis.  It was explained that positional scoliosis means that the Veteran had his spine x-rays taken supine and that minor changes in position could have produced the x-ray findings.  The March 2011 VA examiner also noted that on July 2009, the Veteran had an MRI of the thoracic spine which showed normal anatomic alignment with no scoliosis.  There were no abnormalities, to include degenerative disease, of the thoracic spine.  The March 2011 VA examiner opined that the chiropractor's assessment of "spine somatic dysfunction" was unclear as to a meaning other than pain being present in the thoracic spine.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Following physical examination, the March 2011 VA examiner stated as follows:

The Veteran's examination is different than in 2008 concerning the lack of motion of the right shoulder.  In fact, prior examiners did not make any mention whatsoever of the extreme limitation of motion in the right shoulder and the lack of movement and protection of the right upper extremity during dressing and undressing and during movements in the office.  Records would suggest that this is the first time that this lack of mobility of the right upper extremity has been documented.  I have stated in 2008 and continue to state that the veteran's current condition is not related to thoracic spine arthritis (See MRI scan and current x-rays).  The veteran was noted in 2008 to have a likely positional scoliosis with no deformity in alignment noted on MRI.  The current diagnosis as indicated above is based upon the veteran's physical findings and location of pain.  There is no reason at all to suggest that the current condition is related to degenerative disc disease of the lumbar spine at all.  In that the current condition and physical findings related to the scapulothoracic area, which is the site of the veteran's symptoms and physical findings and which had never been observed or noted before, then this examiner would state that this is a new and unrelated condition to his low back and therefore not related to a service connected condition. 

Upon clinical examination, the March 2011 VA examiner found no loss of lumbar lordosis and no thoracic muscle spasm.  The Veteran stood with normal alignment of the thoracic spine and there was no clinical evidence of scoliosis.  The scapulae are in normal alignment and at the same level right and left.  Forward flexion of the spine is to 40 degrees, extension to 10 degrees, right and left lateral bend to 15 degrees, rotation of 20 degrees bilaterally.  There was pain, fatigability, weakness, and lack of endurance in the thoracic spine after the final range of repetitive motion but there was no change in motion.  X-rays of the thoracic spine were negative with no scoliosis and no degenerative changes seen.  The examiner diagnosed the Veteran with scapulothoracic myofascial syndrome.  

Thus, the Board finds that the first element has not been met in the present claim; the Veteran does not have a disability of the thoracic spine.  He has been diagnosed with a myofascial disability.  Myofascial pertains to, or involves, the fascia surrounding and associated with muscle tissue.  Fascia is a sheet or band of fibrous tissue.  (See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)).  A myofascial disability is not the same as a spine disability.  
 
As service connection for a thoracic spine disability requires, at a minimum, medical evidence of a current spine disability, the Veteran's claim for service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that the evidence is against a finding that the Veteran has a thoracic spine disability causally related to a service or due to, or aggravated by, a service-connected disability.  The Board notes that in addition to DDD of the lumbar spine, the Veteran is also service connected the following disabilities:  posttraumatic stress disorder (PTSD), residuals status post bunionectomy with hallux valgus of the left foot with mild post operative degenerative joint disease of the first metatarsal phalangeal joint (MTP), ligament injury of the metacarpal phalangeal joint of the right thumb, left wrist arthritis, right ankle disability, residual tinnitus, eczema, residuals of status post bunionectomy with hallux valgus of the right foot, hypertension, erectile dysfunction, epididymitis, and residual headaches.  However, as the Veteran does not have a current thoracic spine disability, none of his service-connected disabilities can form a basis for secondary service connection of a thoracic spine disability.

The Board notes that the Veteran is competent to report that he has pain in his back.  However, he has not been shown to have the training or medical expertise necessary to render a competent opinion as to medical diagnosis or causation.  In this regard, the Board notes that the Veteran has described, at different times, his "thoracic" pain as being in the spine area at the approximate level of his kidneys, being between his shoulder blades, and being beneath his right scapula.  In addition, he has contended that he has a thoracic spine disability due to his low back degenerative disc disease, but he also testified that it occurred before his low back symptoms, and that there are "numerous things that it could probably come from".  (See DRO hearing transcript, pages 6 and 7).  The Board finds that the lay opinion of the Veteran, who lacks medical expertise and training and has provided inconsistent and speculative statements with regard to his symptoms and their etiology, does not constitute competent medical evidence and lacks probative value. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).
  
The Board finds that the evidence is against a finding that the Veteran has a thoracic spine disability causally related to active service or to a service-connected disability. The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected disability, is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


